Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-1994

United States v. Turcks
Precedential or Non-Precedential:

Docket 93-1322




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United States v. Turcks" (1994). 1994 Decisions. Paper 204.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/204


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                     ----------

                    No. 93-1322

                     ----------

              UNITED STATES OF AMERICA

                         v.

                   ARTHUR TURCKS,

                      Appellant

                     ----------

On Appeal from the United States District Court
   for the Eastern District of Pennsylvania
        (D.C. Criminal No. 92-00297-01)

                     ----------

          Argued Friday, September 23, 1994

BEFORE:    BECKER, COWEN and GARTH, Circuit Judges


                     ----------

          (Opinion filed November 30, 1994)

                     ----------


                                  Peter Goldberger (Argued)
                             Law Office of Peter Goldberger
                                       50 Rittenhouse Place
                           Ardmore, Pennsylvania 19003-2276

                                     Attorney for Appellant


                                    Tammy E. Avery (Argued)
                           Office of United States Attorney
                                        615 Chestnut Street
                           Philadelphia, Pennsylvania 19106
Attorney for Appellee
                              ----------

                         OPINION OF THE COURT

                              ----------



GARTH, Circuit Judge:

     Defendant Arthur Turcks was convicted on each count of a

nineteen-count indictment, charging conspiracy, credit card fraud

and bank fraud.   On appeal, Turcks contests the jury

instructions, the failure to merge the nine counts of "access

device" fraud, 18 U.S.C. § 1029(a)(2), into one offense, and the

district court's restitution order.

     We have jurisdiction pursuant to 28 U.S.C. § 1291.    Because

Turcks did not object to any of the district court's rulings, we

review for "plain error".1   Although we find no "plain error" in

the jury instructions or with respect to the multiplicity of

counts, the restitution ordered by the district court was not

supported by the necessary fact-finding as required by United

States v. Copple, 24 F.3d 535 (3d Cir.), cert. denied, 1994 WL
466503 (Nov. 7, 1994).    Hence we affirm the district court's

rulings in all matters other than its restitution order.    As to

the portion of the district court's sentence affecting

restitution, we reverse and remand for appropriate fact-finding

and a redetermination of the restitution order.




1
.   Counsel on appeal was not trial counsel.
                                   I

     Arthur Turcks and co-defendant Earl Warfield were co-owners

of the Lansdowne Video Store in Philadelphia, Pennsylvania.     On

May 27, 1992, a federal grand jury returned a nineteen count

indictment against Turcks and Warfield.2

     Count One charged Turcks and Warfield with conspiring to

commit credit card fraud in violation of 18 U.S.C. § 1029(b)(2).3

Counts Two through Ten charged Turcks with access device fraud in

violation of 18 U.S.C. § 1029(a)(2).4 Counts Eleven through

Nineteen charged Turcks with bank fraud in violation of 18 U.S.C.

§ 1344.5   These charges all arose from the use of lost or stolen
2
 . Warfield was also convicted of nineteen counts of access
device fraud but did not appeal. Opinion of the District Court,
Nov. 20, 1992, p. 1.
3
.   Section 1029(b)(2) provides as follows:

     Whoever is a party to a conspiracy of two or more persons to
     commit an offense under subsection (a) of this section, if
     any of the parties engages in any conduct in furtherance of
     such offense, shall be fined an amount not greater than the
     amount provided as the maximum fine for such offender under
     subsection (c) of this section or imprisoned not longer than
     one-half the period provided as the maximum imprisonment for
     such offense under subsection (c) of this section, or both.
4
.   Section 1029 provides as follows:

     (a) Whoever--

          (2) knowingly and with intent to defraud traffics in or
     uses one or more unauthorized access devices during any one-
     year period, and by such conduct obtains anything of value
     aggregating $1,000 or more during that period; . . .

     shall, if the offense affects foreign or interstate
     commerce, be punished as provided in subsection (c) of this
     section.
5
.   Section 1344 provides as follows:
credit cards to consummate fraudulent retail sales between

February 1989 and February 1990.

     At trial, the government adduced evidence that, in the

operation of the Lansdowne Video store, lost or stolen credit

cards were fraudulently used to complete purported retail sales.

In the thirteen months prior to January 1989, Lansdowne Video had

recorded $6,394.00 in credit card sales.     In the thirteen months

following January 1989, Lansdowne Video recorded $97,794.08 in

credit card sales.    Only Turcks and Warfield had access to the

store's credit card processing machines and at least one of them

was present whenever the store was open.

     A handwriting expert testified, using handwriting exemplars,

that Turcks had probably signed four of the invalid credit card

sales slips which were charged to four separate credit card

accounts.    The government had placed in evidence the fraudulent

credit card slips and the handwriting exemplars from both

defendants.



(..continued)

     Whoever knowingly executes, or attempts to execute, a scheme
     or artifice--

            (1)   to defraud a financial institution;   or

                 (2) to obtain any of the moneys, funds, credits,
            assets, securities, or other property owned by, or
            under the custody or control of, a financial
            institution, by means of false or fraudulent pretenses,
            representations, or promises;

shall be fined not more than $1,000,000 or imprisoned not more
than 30 years, or both.
     When defendants opened their credit card merchant account,

they agreed to process each customer's card through an

authorization device and to comply with any instructions or

authorizations received.   Bank records demonstrated that numerous

transactions initiated at Lansdowne Video were rejected with

instructions to call the bank but no calls were ever made.

Indeed, in many instances, cards were "worked" or processed

seeking lesser and lesser amounts in an attempt to obtain an

authorization despite prior denials.

     The credit slips derived from these fraudulent transactions

were deposited in Lansdowne's merchant banking account at Mellon

Bank.   Turcks signed many of the deposit slips which reflected

the deposit of fraudulent credit slips.

     By means of these fraudulent procedures, Lansdowne Video

generated $102,137.99 in illegal credit card transactions.

Apparently however some of the credit card transactions were

never processed to completion.   This circumstance may have given

rise to the probation department's subsequent reduction in the

calculation of the loss.

     At the close of the trial, the district court, without

objection, charged the jury on the substantive counts of the

indictment as follows:
     A person may be guilty of a crime on one or more of
     three different bases. First, a person is guilty if
     the person himself or herself committed the crime, that
     is actually perpetrated the crime. Second, a person is
     guilty as a co-conspirator if the person was a member
     of the conspiracy when the crime was committed, and if
     it was committed in furtherance of or as a foreseeable
     consequence of the conspiracy. Third, a person is
     guilty of a crime committed by someone else if the
     person aids and abets the commission of the
     crime. . . .

          If any one or more of these three bases is shown
     by the evidence beyond a reasonable doubt, that is that
     the person was the actual perpetrator of the crime,
     that the person was responsible as a co-conspirator, or
     that the person was an aider or abetter, the person may
     be found guilty of the crime charged.


App. 46a-47a.   The jury convicted Turcks on all nineteen counts

in a general verdict.

     At a March 4, 1993 hearing, the district court sentenced

Turcks to twenty-five months imprisonment from a range of twenty-

one to twenty-seven months, followed by three years supervised

release.   Despite indications that Turcks was insolvent, the

district court, without determining the extent of his financial

ability to pay or his future needs, ordered Turcks to pay

$102,137.99 in restitution to the defrauded banks.   The

$102,137.99 figure was derived from the presentence report.     The

district court did not make findings reflecting the basis for

this amount, or to whom the monies should be paid, or the

relationship between the restitution imposed and the loss caused

by Turcks' conduct.   The district court also ordered Turcks to

pay $950 in Special Assessments.

     Despite the district court's oral sentence, the judgment

that was entered thereafter ordered Turcks to pay only $85,835.99

to twenty-one named banks and attributed the entire amount of the

restitution order to Count Two.    The $16,298 difference between

the amount initially ordered by the district court and the amount
recorded in the written judgment apparently resulted from later

calculations made by the probation department.

     Turcks filed an untimely appeal, but sought and received an

order finding excusable neglect under Federal Rule of Appellate

Procedure 4(b).



                                 II

     Turcks challenges the jury instructions given by the

district court.   He contends that the district court erroneously

charged the elements of co-conspirator liability under Pinkerton

v. United States, 328 U.S. 640 (1946), and that, as a result, the

jury convicted him improperly.



                                 A.

     Because Turcks did not object to the challenged instruction,

we will reverse only if we find "plain error."    Fed. R. Crim. P.

Rule 52(b)6; United States v. Retos, 25 F.3d 1220, 1228 (3d Cir.

1994).    The Supreme Court has stated that, "[i]t is the rare case

in which an improper instruction will justify reversal of a

criminal conviction when no objection has been made in the trial

court."    Henderson v. Kibbe, 431 U.S. 145, 154 (1977).
     For "plain error" to exist:
     There must be an "error" that is "plain" and that
     "affect[s] substantial rights." Moreover, Rule 52(b)

6
.   Rule 52(b) reads as follows:

     Plain Error. Plain errors or defects affecting substantial
     rights may be noticed although they were not brought to the
     attention of the court.
      leaves the decision to correct the forfeited error
      within the sound discretion of the Court of Appeals,
      and the court should not exercise that discretion
      unless the error "seriously affect[s] the fairness ,
      integrity or public reputation of the judicial
      proceedings."


United States v. Olano, __ U.S. __, __, 113 S. Ct. 1770, 1776

(1993) (quoting United States v. Young, 470 U.S. 1, 15 (1985)).

      A deviation from a legal rule is error.   Olano, 113 S. Ct.

at 1777.   A "plain" error is "clear" or "obvious."   Id.    In most

cases, an error will be deemed to have "affected substantial

rights" where it is prejudicial.     Prejudicial error, affecting

substantial rights, must have "affected the outcome of the

District Court proceedings."   Id. at 1778.
      When these elements are met, "the Court of Appeals has

authority to order correction, but is not required to do so."

Id.   We will exercise our discretion "where the defendant is

actually innocent, or where, regardless of the defendant's

innocence or guilt, the error `seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.'"      United

States v. Retos, 25 F.3d 1220, 1229 (quoting Olano, 113 S. Ct. at

1779).



                                B.

      The government concedes that the district court's

instruction was erroneous and obvious.     Under Pinkerton v. United

States, 328 U.S. 640 (1946), and pursuant to our jurisprudence, a

jury must find that a party to the conspiracy committed a crime

both "in furtherance of" and "as a foreseeable consequence of"
the conspiracy to find a co-conspirator guilty of a substantive

offense committed by a co-conspirator.   Id. at 646; United States

v. Gonzales, 918 F.2d 1129, 1135-36 (3d Cir. 1990), cert. denied,

111 S. Ct. 1637 (1991).   Thus, the district court should have

charged the jury in the conjunctive rather than the disjunctive,

using "and" instead of "or" in its instruction.     As noted

earlier, the district court charged "a person is guilty as a co-

conspirator for the crimes committed by another co-conspirator if

the person was a member of the conspiracy when the crime was

committed, and it was committed in furtherance of or as a

foreseeable consequence of the conspiracy."   App. 46a (emphasis

added).   By charging in the disjunctive, the district court

clearly erred.    Therefore, the first two elements of "plain

error" are met.   We turn then to the third element of the "plain

error" analysis -- prejudice.

     We conclude that Turcks was not prejudiced by this error.

Prejudice results if the error "affected the outcome of the

District Court proceedings."    Olano, 113 S. Ct. at 1778.     The

inquiry concerning prejudice on "plain error" review is similar

to our inquiry into harmless error with the important difference

that the defendant, rather than the government, bears the burden

of persuasion in a "plain error" analysis.    Id.
     In harmless error analysis, where the burden rests on the

government, we reverse unless the government can show "beyond a

reasonable doubt that the error complained of did not contribute

to the verdict obtained."   Chapman v. California, 386 U.S. 18, 24
(1967).   "To say that an error did not contribute to the verdict
is . . . to find that error unimportant in relation to everything

else the jury considered on the issue in question as revealed in

the record."     Yates v. Evatt, -- U.S. --, --, 111 S. Ct. 1884,

1893 (1991).    "The inquiry . . . is not whether, in a trial that

occurred without error, a guilty verdict would surely have been

rendered, but whether the guilty verdict actually rendered in

this trial was surely unattributable to the error."     Sullivan v.

Louisiana, -- U.S. --, --, 113 S. Ct. 2078, 2081 (1993) (emphasis

in original).

     Because the burden of establishing prejudice is a burden

that Turcks bears, we will reverse only if Turcks can show that

the erroneous charge actually affected the jury's verdict in his

case.   See United States v. Retos, 25 F.3d at 1232.      To meet

his burden, Turcks argues that the jury could have considered the

evidence implicating him in the conspiracy and found him guilty

of conspiracy.    Turcks then contends that the jury could have

proceeded to analyze his guilt on the substantive offenses based

on the district court's erroneous instruction that permitted his

conviction on proof of either "furtherance" or "foreseeability"

but not both.    Turcks cites Griffin v. United States, 502 U.S. --
, 112 S. Ct. 466 (1991), for the proposition that the possibility

that the jury rested its general verdict on the one improper

theory among multiple proper theories requires reversal.

     In Griffin, however, reversal was sought because the

evidence did not support one of the two theories presented to the

jury in the charge.    Id. at 468.   The Court rejected Griffin's

assertion that where the jury is given two alternative grounds
for conviction and the evidence is insufficient to support one

ground, the error cannot be harmless.    Id. at 474.   In doing so,

however, the Court continued to acknowledge the principle that an

error in defining the law that applies to one of multiple

theories (the "impossible to tell" concept), as distinct from a

challenge based on insufficient evidence, requires reversal of a

general verdict conviction.    Id. at 470-71, 474; see also Yates

v. United States, 354 U.S. 298 (1957).

     Neither Yates nor Griffin, however, were premised on a

"plain error" analysis--the analysis we must employ on this

appeal.   Under "plain error," the burden that the defendant must

meet to satisfy the "prejudice" requirement is to show that the

outcome of his trial was actually affected.     Olano, 113 S. Ct. at

1778.

     The Seventh Circuit recently discussed the relationship

between harmless error and "plain error" in the context of jury

instructions in United States v. McKinney, 954 F.2d 471 (7th

Cir.), cert. denied, 113 S. Ct. 662 (1992).     At McKinney's trial

for conspiracy, the court instructed the jury that any one of

four possible overt acts could justify a conviction for

conspiracy.   One of the instructed acts was not a proper ground

for a conspiracy conviction.   Id. at 474-75.   While the court

recognized that instructing on the improper ground was not

"harmless error," it also concluded that it was not "plain error"

because McKinney was unable to show that the jury convicted him

based on the improperly instructed element:
     Where an alleged error is deemed to violate the
     Constitution (as in this case), an error is harmless
     only if the appellate court can find that it was
     harmless beyond a reasonable doubt . . . . Moreover,
     the government must demonstrate that the error was
     harmless; a defendant need not affirmatively show harm.
     Plain error, on the other hand, is an error so grievous
     that it caused an actual miscarriage of justice, which
     implies that the defendant probably would not have been
     convicted absent the error.


Id. at 475-76 (citations omitted).   The court held, "it is not

probable that the jury convicted McKinney solely on the basis of

the fourth [improper] alleged overt act.   Thus, submitting that

act to the jury was not plain error."   Id. at 477.

     Turcks has not shown us that the jury likely convicted him

of access device fraud on the basis of the erroneous Pinkerton

charge.   The jury heard the Pinkerton charge only once.    It did

not have a copy of the charge in the jury room.   The government

did not discuss Pinkerton liability in its summation.      Nor did

Turcks' counsel, in his summation, discuss co-conspirator

liability.   Moreover, as we have related earlier, the error

giving rise to this issue on appeal stemmed from the unfortunate

use of one word:   "or" instead of "and," in a lengthy, otherwise

unassailable, charge.   There is little question in our minds but

that if counsel had called the district court's attention to what

we perceive as no more than an inadvertent mistake, the district

court would have promptly cured its error.

     Further, the weight of the evidence presented at trial

established that Turcks committed the offenses charged and that

he aided and abetted Warfield's illegal use of the credit cards.

Only Turcks and Warfield were trained and authorized to accept
credit cards.   The fraudulent credit slips bore two different

styles of handwriting.   Through the use of handwriting exemplars,

a government expert testified that Turcks had probably forged the

signatures of four cardholders.   The jury was then given the

exemplars to compare with the forged credit slips.    In addition,

the record reveals that Turcks was present in the video store

when lost or stolen credit cards were processed and that Turcks

prepared and signed bank merchant deposits by which Lansdowne

Video received credit for the fraudulent charges.

     We are satisfied that the government produced ample evidence

that Turcks was intimately involved in the fraudulent scheme.      In

light of this record, we conclude that it is highly unlikely that

the jury convicted Turcks of the substantive offenses solely on

the basis of the erroneous Pinkerton charge.   Because we conclude

that Turcks cannot show that the charge, in the manner given,

affected Turcks' conviction on the substantive charges, we may

not consider whether to exercise our discretion.    We therefore

hold that the erroneous instruction did not constitute "plain

error."
                                III

      Turcks next argues that the nine counts of credit card fraud

under 18 U.S.C. § 1029(a)(2) merge into one count under the

statute.    He did not raise this objection in the district court

and so we again review for "plain error."    We reject Turcks'

argument.

      Turcks' argument is based on the language of 18 U.S.C.

§ 1029(a)(2) which reads as follows:
   (a) Whoever--

            (2) knowingly and with intent to defraud traffics in
            or uses one or more unauthorized access devices
            during any one-year period, and by such conduct
            obtains anything of value aggregating $1,000 or more
            during that period;

    shall if the offense affects interstate or foreign commerce,
    be punished as provided in subsection (c) of this section.


      Turcks contends that because the statute applies to the use

of "one or more unauthorized devices . . . aggregating $1,000 or

more" during a one-year period, the government may only convict

him of one offense no matter how many credit cards or how much

"value" over $1,000 was obtained by him.    He argues, in the

alternative, that either the statutory language plainly permits

only one conviction or that the rule of lenity requires that we

construe the statute in his favor to permit only one conviction.7

7
 . Turcks claims in his brief on appeal that all of the illegal
uses of the credit cards constitute a single aggravated offense
and therefore Counts Two through Ten should have merged for
purposes of sentencing. He claims that the sentences imposed on
Counts Three through Ten should be vacated and the separate
Special Assessments on those Counts abated (Brief of Appellant p.
13). At oral argument, Turcks' counsel acknowledged that
pursuant to the Sentencing Guidelines, Turcks' sentence on the
     When read in the context of its legislative history, we hold

that the statute permits multiple prosecutions whenever the

defendant's course of conduct exceeds the relevant jurisdictional

minima.   Section 1029's predecessor was the Truth in Lending Act,

15 U.S.C. § 1644(a).8   H. Rep. No. 98-894, 98 Cong., 2d Sess. 5,

reprinted in 1984 U. S. Code Cong. & Admin. News 3691.   Prior to

the enactment of § 1029, § 1644 was the principal federal statute

used to prosecute credit card fraud.   A reading of the two

statutes demonstrates their similarity. Section 1644 punishes:
     Whoever knowingly . . . uses . . . any . . .
     fraudulently obtained credit card to obtain
     . . . anything else of value which within any one-year
     period has a value aggregating $1,000 or more.


Section 1029(a)(2) punishes:
     Whoever knowingly and with intent to defraud . . . uses
     one or more unauthorized access devices during any one-
     year period, and . . . obtains anything of value
     aggregating $1,000 or more.



(..continued)
substantive counts would have been the same had the counts merged
because the Guidelines compute the sentence based on the total
monies lost not on the total number of counts charged. See
U.S.S.G. § 2F1.1. We therefore understand that the only
additional penalties imposed on Turcks as a result of Turcks
having been charged with nine counts were the eight additional
Special Assessments of fifty dollars for each additional count.
8
.   15 U.S.C. § 1644(a) provides as follows:

     Whoever knowingly in a transaction affecting interstate
     or foreign commerce, uses or attempts or conspires to
     use any counterfeit, fictitious, altered, forged, lost,
     stolen, or fraudulently obtained credit card to obtain
     money, goods, services, or anything else of value which
     within any one-year period has a value aggregating
     $1,000 or more . . . . shall be fined not more than
     $10,000 or imprisoned not more than ten years, or both.
     With the exception of the phrase "one or more unauthorized

access devices" found in § 1029(a)(2), the statutes are virtually

identical.9   Hence, judicial interpretation of the Truth in

Lending Act (§ 1644) provides instruction for the interpretation

of the access device fraud act (§ 1029) with which we are

concerned here.

     As we read the legislative history regarding the progression

from the Truth in Lending Act to the access device fraud act and

as we understand the cases decided under the Truth in Lending

Act,10 it is evident that Congress intended by the passage of

§ 1029 to combat a dramatic increase in credit card fraud.     S.

Rep. No. 98-368, 98th Cong., 2d Sess. 2 & H. Rep. No. 98-894,

98th Cong., 2d Sess. 5, reprinted in 1984 U.S. Code Cong. &

9
 . In one Congressional committee report, the committee noted
that the $1,000 or more requirement "conforms with the threshold
for certain offenses under the Truth in Lending Act." H. Rep.
98-984, 98th Cong., 2d Sess. 17, reprinted in 1984 U. S. Code
Cong. & Admin. News 3703.
10
 . Those courts which have interpreted the Truth in Lending Act
(§ 1644) have interpreted the term "$1,000 or more" and the term
"one year period," which appear in both § 1644 and § 1029, to
permit more than one conviction each time the defendant's
fraudulent conduct resulted in a gain which equaled or exceeded
$1,000 in a one year period. United States v. Abod, 770 F.2d
1293, 1296-97 (5th Cir. 1985) (rejecting defendant's argument
that he could not be convicted of three counts for using the same
card to obtain over $3,000 in value); United States v. Mikelberg,
517 F.2d 246, 252 (5th Cir. 1975) (rejecting defendant's
contention that the government could not aggregate multiple
transactions to meet the jurisdictional requirement), cert.
denied, 424 U.S. 909 (1976); see also United States v. Helgesen,
669 F.2d 69 (2d Cir. 1982) (accepting multiple convictions
without discussion), cert. denied, 456 U.S. 929 (1982). These
cases which interpret the term "$1,000 or more" in § 1644 to
permit multiple convictions are thus instructive of the proper
interpretation of the term "one or more" in § 1029(a)(2).
Admin. News 3648, 3691-92.   In particular, Congress added the

phrase "one or more unauthorized access devices" in § 1029(a)(2)

to close a loophole that appeared in § 1644.   The Truth in

Lending Act (§ 1644) had required that $1,000 fraudulently be

obtained by the use of each individual card.   Thus, the Act was

not violated if ten individual cards were used to defraud each

true owner of $900 per card, even though the total thus acquired

by the defrauder was $9,000, an amount which exceeded the $1,000

threshold.

      The legislative history of § 1029 reveals that criminal

syndicates were therefore using unauthorized credit cards to

charge just up to, but not beyond, the jurisdictional amount.

Id.   By inserting the "one or more" language in § 1029, Congress

enabled the federal government to prosecute these crime rings.

Id at 3691.   Although the specific legislative action enabled

prosecutors to aggregated unauthorized uses, we glean no

indication from the legislative history that Congress intended

that the "one or more" language used in § 1029 limit the

government's ability to charge violators with more than one

count.   Indeed, the insertion of the "one or more" language

evidences Congress' intent to buttress enforcement of § 1029, an

intent that would be betrayed by a reading that allowed charging

on only one count in any one-year period.

      We are not persuaded by Turcks that a major offender who

uses hundreds of stolen credit cards to obtain millions of

dollars may be charged with only one count of violating

§ 1029(a)(2), yet that is the conclusion we would have to draw
from Turcks' interpretation and reading of § 1029(a)(2).     In

holding otherwise, we join those courts which have earlier

considered this question and held, as we hold now, that separate

violations of § 1029 whereby $1,000 or more is acquired in a one-

year period, using one or more credit cards, may be charged in

multiple counts.   United States v. Iredia, 866 F.2d 114, 120 (5th

Cir.), cert. denied, 492 U.S. 921 (1989); United States v.

Newman, 701 F. Supp. 184, 186-87 (D. Nev. 1988); see also United

States v. Powell, 973 F.2d 885 (10th Cir. 1992) (affirming a

multiple count conviction without comment), cert. denied, 113 S.

Ct. 1598 (1993); United States v. Ryan, 894 F.2d 355 (10th Cir.

1990) (same).   This conclusion is consistent with the

Congressional purpose in enacting § 1029.

     Finally, we observe that our holding does not run afoul of

the rule of lenity.   The rule of lenity "demands resolution of

ambiguities in criminal statutes in favor of the defendant."

Hughey v. United States, 495 U.S. 411, 422 (1990).   It operates

"only after it is determined that a criminal statute is

ambiguous, not at the beginning of the process of construction,

'as an overriding consideration of being lenient to wrongdoers.'"

United States v. Rodriguez, 961 F.2d 1089, 1093-94 (3d Cir. 1992)
(quoting Chapman v. United States, 500 U.S. 453, 463 (1991)).      It

"is not to be applied where to do so would conflict with the

implied or expressed intent of Congress."   Liparota v. United

States, 471 U.S. 419, 427 (1985).   If we were to adopt Turcks'

reading of § 1029, our holding would conflict with Congress'

intent.   Thus, the rule has no application here.
                                 IV

     Turcks finally contends that the district court failed to

make the requisite factual findings to justify the restitution

order.    While we review for "plain error" because Turcks did not

object, we will reverse and remand for resentencing because the

district court failed to comply with our express statement that

such findings are essential for our review, thus prejudicing

Turcks.   Indeed, the government has conceded that resentencing

must take place.11

     The district court ordered restitution pursuant to the

Victim and Witness Protection Act, 18 U.S.C. § 3663-64, which

provides in § 3664:
     The court, in determining whether to order restitution
     under section 3663 of this title and the amount of such
     restitution, shall consider the amount of the loss
     sustained by any victim as a result of the offense, the
     financial resources of the defendant, the financial
     needs and earning ability of the defendant and the
     defendant's dependents, and such other factors as the
     court deems appropriate.


18 U.S.C. § 3664(a) (emphasis added).   Consistent with the

statute's mandate, we require that district courts make

particular factual findings prior to ordering restitution.

United States v. Copple, 24 F.3d 535, 549 (3d Cir.), cert.

11
 . The government's brief recites, "The district court
incorrectly imposed an order of restitution upon Turcks without
making a finding on ability to pay and the case should be
remanded for resentencing. The government agrees with Turcks
that this case should be remanded for the district court to make
findings on Turcks' ability to pay the restitution." (Brief of
the Appellee p. 16).
denied, 1994 WL 466503 (Nov. 7, 1994); United States v. Logar,

975 F.2d 958, 961 (3d Cir. 1992); United States v. Palma, 760
F.2d 475, 480 (3d Cir. 1985).    Specifically, the district court

must make factual findings based on the record of:
     1) the amount of loss, 2) the defendant's ability to
     pay and the financial need of the defendant and the
     defendant's dependents, and 3) the relationship between
     the restitution imposed and the loss caused by the
     defendant's conduct. We also [hold] that,
     notwithstanding estimates of loss in a presentence
     report, the district court judge must point to the
     evidence in the record supporting the calculation of
     loss to the victims.


Copple, 24 F.3d at 549-50 (citing Logar, 975 F.2d at 961-62).

     At the sentencing hearing, the district court orally ordered

Turcks to pay $102,137.99.    No findings were made.   Among other

things, the district court failed to find to whom the payments

should be made, and in what amount, and failed to make any

finding regarding Turcks' ability to pay.    These omissions amount

to clear error.

     Turcks also contends, citing United States v. Hughey, 495
U.S. 411 (1990), that the district court erred by assigning all

of the restitution he was ordered to pay to Count Two despite the

fact that the total amount that Turcks obtained through use of

the credit cards was the subject of nineteen convictions.     Hughey

involved a defendant who pled guilty only to Count Four of a six

count indictment but was ordered to pay restitution for losses

that resulted from relevant conduct as to which he did not plead

guilty.   Id. at 413-14.   The Supreme Court held that Hughey could
only be ordered to pay restitution for the conduct charged in

Count Four.   Id. at 422.12

     The jury convicted Turcks on all nineteen counts in the

indictment.   He has not alleged that the restitution award was

derived from conduct that was not charged in a count in the

indictment.   Accordingly, Hughey does not apply to Turcks'

situation.

     With regard to the restitution award, Turcks has met his

burden of showing prejudice.   After the sentencing hearing, the

$102,137.99 restitution figure, which the district court

announced orally at sentencing, was reduced to $85,835.99 in the

subsequently entered written judgment based on further

calculations by the probation department.   Turcks has called our

attention to the district court's uncertainty as to his ability

to pay.   The district court ordered Turcks to pay the restitution

award starting immediately (Turcks was sentenced on March 4,

1993) but stated that he need only pay the $950 in Special

12
 . Since Hughey was filed, Congress enacted legislation
addressing the rule of Hughey. That legislation has no relevance
here where Turcks' did not plead guilty but was convicted on all
counts of the indictment. Pub. L. No. 101-647, tit. XXV § 2509,
tit. XXXV § 3595 (1990). One amendment to 18 U.S.C. § 3663
permits a court to order restitution for conduct to which the
defendant did not plead guilty "to the extent agreed to by the
parties in a plea agreement." 18 U.S.C. § 3663(a)(3); see United
States v. Jewett, 978 F.2d 248, 253 (6th Cir. 1992). The second
amendment defines "victim" under crimes involving a pattern of
criminal activity as "any person directly harmed by the
defendant's criminal conduct in the course of the scheme." 18
U.S.C. § 3663(a)(2); see Jewett, 978 F.2d at 252. As we later
hold in text, because the jury convicted Turcks of every offense
with which the government charged him, neither Hughey nor the
recent legislative amendments are applicable here.
Assessments "as soon as Mr. Turcks can do so."    App. 70a.   This

circumstance, the discrepancy in the restitution ordered, and the

failure to make other required factual findings cause us to

conclude that Turcks' sentence was prejudicially affected by the

district court's restitution order.

     We are vested with discretion in concluding that "plain

error" occurred.   Olano, 113 S. Ct. at 1778.    Here it is evident

that the district court's failure to comply with our requirements

of fact-finding seriously affected Turcks' sentence in as far as

the restitution order is concerned.   It may be that on remand,

when the district court makes the findings that are mandated by

our precedents, the district court may determine that the same

restitution heretofore imposed on Turcks should be reimposed,

providing that the facts found support such an order.    On the

other hand, the findings which the district court makes may lead

to a different restitution order.   It will be for the district

court to resentence in its discretion based on the findings which

it makes.   In this respect, the district court may desire to take

additional testimony or it may, it if deems the record

sufficient, make such findings from the record as it now exists.
                                V

     Thus, we affirm Turcks' conviction on the nineteen counts in

the indictment.   We will reverse and remand for a redetermination

of the restitution order in a manner consistent with this

opinion.